Case 2:17-cv-08937-DMG-FFM Document 117 Filed 01/24/20 Page 1 of 3 Page ID #:1702



   1   Eric A. Buresh (pro hac vice)
   2   eric.buresh@eriseip.com
       Clifford T. Brazen (pro hac vice)
   3   cliff.brazen@eriseip.com
   4   Chris R. Schmidt
       chris.schmidt@eriseip.com
   5   Erise IP, P.A.
   6   7015 College Blvd.
       Suite 700
   7   Overland Park, KS 66211
   8   Phone: (913) 777-5600
       Facsimile: (913) 777-5601
   9
  10   Ben M. Davidson (Cal. Bar. No. 181464)
       ben@dlgla.com
  11   Davidson Law Group, a Law Corporation
  12   4500 Park Granada Boulevard, Suite 202
       Calabasas, CA 91302
  13   Telephone: (818) 918-4622
  14   Facsimile: (310) 473-2941

  15   Attorneys for Plaintiff Crytek GmbH

  16                    IN THE UNITED STATES DISTRICT COURT
  17               FOR THE CENTRAL DISTRICT OF CALIFORNIA
  18                               WESTERN DIVISION
  19   CRYTEK GMBH,                           )   Case No. 2:17-cv-08937-DMG-FFM
  20                                          )
                                Plaintiff,    )   [HON. DOLLY M. GEE]
  21                                          )
  22               v.                         )   DECLARATION OF CLIFFORD
                                              )   T. BRAZEN IN SUPPORT OF
  23   CLOUD IMPERIUM GAMES CORP.             )   CRYTEK GMBH’S REPLY IN
  24   and ROBERTS SPACE INDUSTRIES           )   SUPPORT OF MOTION FOR
       CORP.,                                 )   VOLUNTARY DISMISSAL
  25                                          )
  26                            Defendants.   )   DATE: February 7, 2020
                                              )   Time: 9:30 AM
  27                                          )   Courtroom: 8C
  28

       DECLARATION OF CLIFFORD T. BRAZEN IN SUPPORT OF CRYTEK GMBH’S REPLY
               IN SUPPORT OF ITS MOTION FOR VOLUNTARY DISMISSAL
Case 2:17-cv-08937-DMG-FFM Document 117 Filed 01/24/20 Page 2 of 3 Page ID #:1703



   1        I, Clifford T. Brazen, declare as follows:
   2        1.     I am an attorney licensed to practice law in the State of Kansas, admitted
   3 pro hac vice to practice in this Court, and am an attorney at the law firm of Erise IP,
   4 P.A., counsel of record for Crytek GmbH, the Plaintiff in the above-captioned lawsuit.
   5        2.     I make this declaration on the basis of personal knowledge, except where
   6 indicated otherwise.
   7        3.     Attached hereto as Exhibit A is a true and correct copy of an email
   8 exchange between myself and Jeremy Goldman between January 10, 2020 and January
   9 13, 2020.
  10 Crytek Proposal of Appropriate Conditions on Dismissal
  11        4.     On December 30, 2019 I met and conferred with counsel for CIG, Mr.
  12 Jeremy Goldman and Ms. Azita Iskander. During that call, I discussed Crytek’s intent
  13 to proceed with its motion for voluntary dismissal. I also proposed the conditions
  14 generally outlined in Section I.A.4 of Crytek’s Reply in support of its motion for
  15 voluntary dismissal. Mr. Goldman indicated that he did not believe those proposed
  16 conditions would be acceptable to his client.
  17        5.     On January 14, 2020 I, along with my partner Mr. Eric Buresh met and
  18 conferred with CIG’s counsel following the parties’ status conference with the Court
  19 on January 10, 2020. During that call, Mr. Buresh again communicated Crytek’s
  20 proposed conditions to CIG’s counsel. CIG’s counsel again rejected Crytek’s proposed
  21 conditions.
  22 Crytek’s is not Seeking Damages Based on a Theory of Lost Profits Related to its
  23 Own-Developed Games
  24        6.     On January 10, 2020 I followed up with Ms. Iskander through email
  25 regarding a meet and confer the parties held on December 31, 2019 regarding Crytek’s
  26 objections and responses to CIG’s written discovery. In that correspondence, I
  27
  28   DECLARATION OF CLIFFORD T. BRAZEN IN SUPPORT OF CRYTEK GMBH’S REPLY
               IN SUPPORT OF ITS MOTION FOR VOLUNTARY DISMISSAL
                                                1
Case 2:17-cv-08937-DMG-FFM Document 117 Filed 01/24/20 Page 3 of 3 Page ID #:1704
